Opinion issued September 23, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00809-CR
                           ———————————
                     EX PARTE JARED DILLON VANN



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1393392


                         MEMORANDUM OPINION

      Appellant, Jared Dillon Vann, filed an application for a writ of habeas

corpus in the trial court, challenging the indictment returned against him in trial

court cause number 1361992. On September 17, 2013, the trial court denied the

relief Vann requested in his application. Vann timely appealed from the trial

court’s order.
      On October 31, 2013, the State filed a motion to dismiss the indictment

pending against Vann in trial court cause 1361992, because the “CCA held this

portion of OSM statute unconstitutional on 10/30/13. See Ex Parte John Lo.” The

trial court granted the motion and “ORDERED, ADJUDGED, AND DECREED

that [trial court cause number 1361992] is hereby dismissed.”

      “The indictment under which [Vann] was being held has been dismissed,

and [he] has not challenged his restraint under a new indictment. The appeal is

moot.” Ex parte Bryan, No. 09-06-488-CR, 2007 WL 949490, at *1 (Tex. App.—

Beaumont Mar. 28, 2007, no pet.) (mem. op., not designated for publication); see

Ex parte Thompson, 685 S.W.2d 338, 339 (Tex. Crim. App. 1985).

      Accordingly, we dismiss this appeal as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2